Exhibit32.1 CERTIFICATIONS PURSUANT TO SECTION 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned, in his capacity as the principal executive officer and principal financial officer of Greenway Medical Technologies, Inc. (the “Company”), as the case may be, hereby certifies, pursuant to the requirement set forth in Rule 13a-14(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Section1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. §1350), that, to the best of his knowledge: 1. This Quarterly Report on Form 10-Q for the period endedMarch 31, 2012 (this “Quarterly Report”) fully complies with the requirements of Section13(a) or 15(d) of the Exchange Act; and 2. The information contained in this Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the period covered by this Quarterly Report. Date: May 10, 2012 /s/ Wyche T. Green, III Wyche T. Green, III Chief Executive Officer (Principal Executive Officer) Date: May 10, 2012 /s/ James A. Cochran James A. Cochran Chief Financial Officer (Principal Financial and Accounting Officer)
